Citation Nr: 0304313	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, her clinical psychologist, and her vocational 
rehabilitation counselor


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACUTRA) from May 
1976 to October 1976.  

This appeal is before the Board of Veterans' Appeals (Board) 
from June 1998 and July 1998 decisions from the Charleston, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for a low back disability.  In May 2000, 
the Board reopened the claim, found that it was well 
grounded, and remanded the claim for additional development.  
This matter is now before the Board for appellate review.  

In May 2000, the Board also granted service connection for 
PTSD.  A July 2000 rating decision assigned an initial 70 
percent rating for PTSD from November 1996 and a 100 percent 
rating from August 2, 2000.  A March 1998 VA psychiatry 
report and the veteran's March 2000 statement raised an 
inferred claim of entitlement to a total rating based upon 
individual unemployability (TDIU) prior to August 2, 2000.  
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  The TDIU 
claim has not yet been adjudicated, and it is referred to the 
RO for appropriate action.  Bruce v. West, 11 Vet. App. 405, 
408 (1998).  


FINDINGS OF FACT

1.  Spina bifida occulta at S1 preexisted ACUTRA and 
increased in severity beyond its normal progression in 
ACUTRA.  

2.  The claims folder does not include a nexus opinion 
relating degenerative changes in the lumbar spine, herniated 
disc at L5-S1, or minimal facet arthropathy to an event in 
ACUTRA.  



CONCLUSIONS OF LAW

1.  Preexisting spina bifida occulta at S1 was aggravated by 
ACUTRA.  38 U.S.C.A. §§ 101, 1131, 1132, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2002).  

2.  Degenerative changes in the lumbar spine, herniated disc 
at L5-S1, and minimal facet arthropathy were not incurred in 
or aggravated by ACUTRA.  38 U.S.C.A. §§ 101, 1131, 1132, 
1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 
3.306, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West 2002).  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West. 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
As mandated by the May 2000 Board remand, the RO obtained the 
veteran's Social Security Disability records in May 2002, and 
the veteran received a VA spine examination in May 2001.  The 
veteran and his representative filed several lay statements 
with the RO, and the veteran provided sworn testimony at a 
December 1999 hearing before the Board.  The May 2000 Board 
remand and the RO's April 2001 letter informed the veteran of 
the applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was her 
responsibility to identify health care providers with 
specificity and that it still remained her ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  The RO's April 
2001 letter specifically informed the veteran of applicable 
provisions of The Veterans Claims Assistance Act of 2000.  

The VA has fulfilled its duty to assist and inform the 
veteran because she was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to service connection for a back disability

For the veteran to establish service connection for a back 
disability, the evidence must demonstrate that a back 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  Active service includes any 
period of ACUTRA.  38 C.F.R. § 3.6.  

To establish service connection on a direct basis, the 
veteran must present evidence of a current back disability, 
show manifestation of a back disability during ACUTRA, and 
provide a medical opinion relating the current back 
disability to the in-service manifestation of a back 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran has a current back disability.  A valid claim 
requires proof of present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  VA diagnoses from October 1996 
to May 2001 include spina bifida occulta at S1, degenerative 
changes in the lumbar spine, herniated disc at L5-S1, and 
minimal facet arthropathy.  

With regard to whether the veteran was treated for a back 
disability during ACUTRA, in her December 1999 testimony and 
a May 2001 VA report of medical history, the veteran claims 
that she fell down a muddy hill during shooting drills in 
drizzly weather, hit and bruised her tailbone on an artillery 
shell, and went to physical therapy for a week.  A June 1976 
sick slip, which is the only confirmation that she was sent 
to physical therapy, does not state the reason for the 
appointment, and service medical records mention nothing 
about a back disability.  The veteran is convinced that she 
injured her back in the fall down the muddy hill because she 
experienced no back pain before and constant back pain since.  
While there is a lack of medical evidence identifying a 
specific back disability in service, the veteran will be 
deemed to have shown that she was treated for some kind of 
back complaint during ACUTRA.    

Service medical records show that the veteran was sound at 
enlistment into ACUTRA and indicate that she was sent to 
physical therapy, which she claims was to treat her back.  
The veteran is initially presumed to have been sound at 
enlistment into ACUTRA because the February 1976 military 
examination report states that her spine was normal.  The 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

The presumption of soundness is rebutted for one current back 
disability but not for the other three.  With respect to 
spina bifida occulta at S1, the presumption of soundness is 
rebutted because spina bifida, by definition, is a 
developmental defect that exists at birth.  Therefore, clear 
and unmistakable evidence demonstrates that spina bifida 
occulta at S1 existed prior to ACUTRA.  With respect to 
current degenerative changes in the lumbar spine, herniated 
disc at L5-S1, and minimal facet arthropathy, the presumption 
of soundness is not rebutted by clear and unmistakable 
evidence.  Instead, the February 1976 examination report 
notes no spine defects or diagnoses, and the veteran denies a 
history of recurrent back pain before ACUTRA.  

The Board will now consider whether service connection is 
warranted for spina bifida occulta at S1 under the doctrine 
of aggravation.  While a congenital or developmental 
disability is generally ineligible for service connection, 
entitlement to service connection is allowed if the 
congenital disorder manifests for the first time and 
progresses at a rate greater than the natural progression 
during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90 
(July 18, 1990).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Spina bifida occulta at S1 is presumed to have been 
aggravated in service, and there is no evidence to show 
otherwise.  The veteran's first back complaints manifested in 
ACUTRA when she fell down the muddy hill, and the May 2001 VA 
spine examiner related current symptoms of spina bifida 
occulta at S1 to the same fall in ACUTRA.  The May 2001 VA 
examiner noted the veteran's history of spina bifida occulta 
at S1 and opined that associated symptoms of mild 
spondylolisthesis and nerve root tension were exacerbated by 
the injury in basic training.  A preponderance of the 
evidence supports entitlement to service connection for spina 
bifida occulta at S1 under the doctrine of aggravation, and 
service connection must be granted for that disability.  See 
38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  

The Board will next consider whether service connection is 
warranted for the veteran's other current back disabilities 
as being incurred in ACUTRA or within the first year after 
ACUTRA.  Arthritis, as a chronic disease, shall be granted 
service connection if it manifests to a compensable degree 
within one year from the date of separation from service.  
See 38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307(a)(3), 3.309(a).  The claims folder does not include 
a nexus opinion relating degenerative changes in the lumbar 
spine, herniated disc at L5-S1, or minimal facet arthropathy 
to the fall down the muddy hill or any other event in ACUTRA.  
Service connection cannot be established without a nexus 
relating the current back disability to the claimed in-
service manifestation of a back injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

When a preponderance of the evidence is against the claim, as 
it is for these three disabilities, the benefit of the doubt 
doctrine is not for application, and service connection must 
be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 54-55.  



ORDER

Entitlement to service connection for spina bifida occulta at 
S1 is granted.  

Entitlement to service connection for degenerative changes in 
the lumbar spine, herniated disc at L5-S1, and minimal facet 
arthropathy is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

